Martin, J.,

delivered the opinion of the court.
The defendant resisted the plaintiff’s claim for work and labor done on his house, on an allegation of its having been *592so unskilfully executed that it is of no value. Tbe plaintiff jia(j a verdict and judgment, and the defendant appealed.
Wherethetes-timony is eon-mere quéstíous dícfof’thejury" when it is not apparently erroneous, will not be disturbed.
The case appears to us to turn on a single question of fact, to wit: whether the matter pleaded in defence has been established. No question of law is presented for our consideration.
The testimony is somewhat contradictory. The jury, however, have come to the conclusion, that the defendant t>as failed to establish his defence. On a close examination 0f the testimony, it does not appear to us that the jury erred. 1 L °
It is, therefore, ordered, adjudged and decreed that the judgment of the Parish Court be affirmed, with costs.